     Case 2:19-cv-02233-TLN-KJN Document 43 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   JOHNNY HARRA,                                     No. 2:19-cv-02233-TLN-KJN
12                      Plaintiff,
13          v.                                         ORDER
14   CA. DEPT. OF CORRECTIONS &
     REHABILITATION, et al.,
15
                        Defendants.
16

17

18          Plaintiff Johnny Harra (“Plaintiff”), a state prisoner proceeding pro se, has filed this civil

19   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On April 30, 2021, the magistrate judge filed findings and recommendations herein which

22   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

23   and recommendations were to be filed within fourteen days. (ECF No. 42.) Plaintiff has not filed

24   objections to the findings and recommendations.

25          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

26   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

27   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

28   ///
                                                       1
     Case 2:19-cv-02233-TLN-KJN Document 43 Filed 06/09/21 Page 2 of 2


 1            The Court has reviewed the file and finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis.

 3            Accordingly, IT IS HEREBY ORDERED that:

 4            1. The Findings and Recommendations filed April 30, 2021 (ECF No. 42), are

 5   ADOPTED IN FULL; and

 6            2. This action is DISMISSED without prejudice. See Local Rule 110; Fed. R. Civ. P.

 7   41(b).

 8            IT IS SO ORDERED.

 9   DATED: June 8, 2021

10

11

12
                                                          Troy L. Nunley
13                                                        United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
